DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-19 are pending. 


Claim Objections

Claims 8-9 is objected to because of the following informalities:  
Claims 8-9 recites “0,5” and it appears Applicant intended “0.5”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the modified ISO 20200:2015" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the modified ISO 20200:2015" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in part ...extruding the polymer composition as filaments or as a film..., and also recites ...thereby obtaining a filament. Hence, it would not be clear if a filament or a film is required by claim 11, or if claim 11 requires a filament. 
Claims 18-19 are subsumed by this rejection because if of their dependence. 
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11-12, 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noda et al. (US 2002/0143116).
	Regarding claim 1: Noda is directed to a filament made from a polymer composition comprising:
	at least 40 to at most 90 percent by weight of a first biodegradable polymer of PLA [0042] and
	at least 10 to at most 60 percent by weight of a second biodegradable polymer of PHA ([0031]).
	The percentage by weight is expressed compared to the total weight of the polymer composition.
	Noda teaches the first polymer PHA is biodegradable and the second polymer of PLA makes the blend spinnable and help prevent stickiness ([0013] Noda). It follows that one skilled in the art would conclude the visual degradation speed of the first biodegradable polymer of PLA is faster than the visual degradation speed of the second biodegradable polymer of PHA when in contact with soil under the same conditions. 
However, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
In the present case, Noda doesn’t specifically recite the visual degradation speed of the first biodegradable polymer of PLA is faster than the visual degradation speed of the second biodegradable polymer of PHA when in contact with soil under the same conditions. However, in light of the case law above, as well as the arguments presented, Noda at least suggest a composition having the claimed properties given the substantially similar compositions. Therefore, it would have been obvious to one skilled in the art at the time of the invention to have selected a composition such that the visual degradation speed of the first biodegradable polymer of PLA is faster than the visual degradation speed of the second biodegradable polymer of PHA when in contact with soil under the same conditions. 
Regarding claim 2: Noda doesn't specifically recite the claimed properties of the plots of the viscosity of the first and second biodegradable polymer measured according to ISO 1 1443:2014. However, the composition produced in Noda is substantially identical to the composition produced in the instant invention, as discussed previously. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Noda suggests a having a filament wherein the plots of the viscosity of the first and second biodegradable polymer measured according to ISO 1 1443:2014 are within the scope of the claim. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claims 3-5: The first biodegradable polymer is PHA and the second biodegradable polymer is PLA. 
Regarding claims 6-7: Noda doesn't specifically recite the claimed properties of a visual degradation speed under conditions of the first or second biodegradable polymer according to the modified ISO 20200:2015. However, the composition produced in Noda is substantially identical to the composition produced in the instant invention, as discussed previously. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Noda suggests a having a filament having a visual degradation speed within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claims 8-9: Noda doesn’t specifically recite a tensile strength at break or an elongation at break. However, Noda teaches further ingredients such as a plasticizer can lower the tensile strength and tensile elongation ([0044] Noda). Therefore the claimed properties of  tensile strength at break or an elongation at break are result effective variable.  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See MPEP 2144.05(II). Therefore it would have been obvious to one skilled in the art at the time the invention was filed to have include additives including plasticizers such that the resulting filament has a tensile strength at break or an elongation at break within the scope of the claims.   
	Regarding claim 10: A filler additive can be added in an amount of 0.1-12% by weight of the composition ([0046]-[0047] Noda). While a specific filament comprising at least 0.1 to at most 5.0 percent by weight filler of the total weight of the composition is not specifically mentioned, one skilled in the art would have been motivated to have included such an amount since it is specifically taught as suitable in the same amounts. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a filament within the scope of claim 10. 
Regarding claim 11: Noda is directed to a method for manufacturing a filament made from a polymer composition comprising:
	at least 40 to at most 90 percent by weight of a first biodegradable polymer of PLA [0042] and
	at least 10 to at most 60 percent by weight of a second biodegradable polymer of PHA ([0031]).
	The percentage by weight is expressed compared to the total weight of the polymer composition.
	Noda teaches the first polymer PHA is biodegradable and the second polymer of PLA makes the blend spinnable and help prevent stickiness ([0013] Noda). It follows that one skilled in the art would conclude the visual degradation speed of the first biodegradable polymer of PLA is faster than the visual degradation speed of the second biodegradable polymer of PHA when in contact with soil under the same conditions. 
	Noda further discloses extruding the polymer composition as filaments or as a film and thereby obtaining a filament [0065]. 
	Regarding claim 12: A fabric is disclosed [0072].
Regarding claim 16: Applications include biodegradable packaging (equivalent to temporary packaging material) ([0078] Noda).
	Regarding claim 17: Applications include temporary protection materials ([0076] Noda). 
Regarding claim 18: A fabric or netting is disclosed ([0076] Noda).
		


Claims 13-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 1 above, and further in view of Wong et al. (US 2015/0353726).
	Regarding claim 13: Noda lists a wide range of applications, although a groundcover in particular is not specifically mentioned.
	Wong is directed to a biodegradable material including a mulching film (equivalent to a groundcover). One skilled in the art would have been motivated to have made a mulching film groundcover from the composition of Noda to suppress weed growth and maintain soil moisture ([0027] Wong). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a mulching film groundcover as the article of choice in Noda. 
	Regarding claim 14: Wong discloses the mulching film is used to suppress weed growth and is biodegradable (equivalent to temporary weed control). The composition of Noda comprises at least 10 to at most 60 percent by weight of a second biodegradable polymer of PHA compared to the total weight of the polymer composition used to make the mulching film groundcover ([0031]).
	Regarding claim 15: Wong discloses the mulching film is used to maintain soil moisture and is biodegradable (equivalent to temporary erosion control). The groundcover has a weight of at least 50 g/m2 in the working examples [0032] Wong). The composition of Noda comprises at least 10 to at most 60 percent by weight of a second biodegradable polymer of PHA compared to the total weight of the polymer composition used to make the mulching film groundcover ([0031]).
	 Regarding claim 19: The groundcover comprises knitted or non-woven fabric  [filaments] ([0027] Wong). 
	


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764